Title: From Thomas Jefferson to Arthur Campbell, 9 August 1780
From: Jefferson, Thomas
To: Campbell, Arthur



Sir
Richmond August 9. 1780.

Your Letter of July the 13th came to hand two days ago; we are well pleased with the spirited manner in which the insurrection of the tories has been suppressed. As to the appropriation of the plunder of the insurgents among the militia, who were engaged in the expedition, you are too well acquainted with our government not to know that no power of doing that is lodged with the executive. You can also judge whether if the appropriation is made by  the people themselves and nothing said about it, there will be any danger of the former proprietors troubling them with actions. It would seem probable they will hardly ever hazard their lives by stirring such a question, unless they were really innocent, in which case it ought to be restored to them. This is all I think myself at liberty to say on this question. I am sir Your mo obedient servt.,

Th: Jefferson

